DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 
Claim(s) 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated  Petrak et al (WO 2015/143553, the examiner uses equivalent translation provided by US 10,406,263 B2).
As claim 4, Petrak et al. teach a process for manufacture of a solid pharmaceutical administration form comprising an active ingredient comprising the steps: spreading a powder comprising an active ingredient across the manufacturing area to create a powder bed; (c)  irradiating the powder to induce melting and fusing of the fusible material present in the powder; (d)  spreading a layer of powder onto the .
Allowable Subject Matter
Claims 1-3, and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Petrak et al (WO 2015/143553, the examiner uses equivalent translation provided by US 10,406,263 B2) and Deng Guang Yu et al “Three-Dimensional Printing in Pharmaceutics: Promises and Problems” Journal of Pharmaceutical Sciences, Vol 97., no.9, teaches process for the manufacture of a solid pharmaceutical administration form, however, fails to teach the steps of spreading powder comprising a fusible material and an active ingredient across the manufacturing area to create a powder bed; jet printing a fluid comprising an energy absorbing material onto the powder, and irradiating the powder to induce heating of the energy absorbing material in the powder and thereby to induce melting and fusing of the fusible material present in the powder…as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US 2019/0125681 A1; US 2007/0243257 A1; US 2006/0003000 A1; US 2004/0062804 A1 are all pertaining to dosage form, including similar types of ingredients but fails to cure the deficiency of the above prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743